ORDER
VARNER, District Judge.
The attorneys for the Plaintiffs and Defendant appearing in open Court and having made known to the Court that by agreement and consent they respectfully request the Court to vacate its previous opinion, order, judgment and decree in this cause and upon consideration of this and the other representations made to the Court; it is, therefore, the
Order, judgment and decree of this Court that its previous opinion, order, judgment and decree, D.C., 328 F.Supp. 225, should be vacated and a judgment entered for and in behalf of the Plaintiffs and that the Plaintiffs have and recover of the Defendant in this cause judgment in the amount of $250.00 for each of them, or a total of $1,000.00 with full cost of Court; with no attorneys’ fees being allowed.
It is further ordered, adjudged and decreed by this Court that said judgment is suspended subject to the following stipulations:
1. ) That the Defendant pay to the attorney for the Plaintiffs, commencing thirty (30) days from the date of this order, the sum of $100.00 each month until the sum of $800.00 shall have been paid, the same to be in full satisfaction of this judgment and of all claims between the parties.
2. ) In the event that the Defendant should default in any of its payments, then the Plaintiff shall have and recover the difference between what has been paid and the amount of this judgment this date entered upon sworn representation by the Plaintiff’s attorney as to the amount due.